Exhibit 10.1 AMENDMENT TO EMPLOYMENT AGREEMENT THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “ Amendment ”) is made as of this 26 day of May, 2016, by and between ERBA Diagnostics, Inc. , a Delaware corporation (the “ Company ”), and Mohan Gopalkrishnan (the “ Executive ”). WHEREAS, the Company and the Executive are parties to that certain Employment Agreement, dated effective as of June 1, 2014 (the “ Employment Agreement ”); and WHEREAS, the Company and the Executive desire to amend the Employment Agreement in the manner set forth in this Amendment. NOW, THEREFORE, in consideration of the premises and the covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Executive hereby mutually agree as follows: 1. Term . The term of the Employment Agreement shall be extended by seven (7) months. Accordingly, Section 2 of the Employment Agreement is hereby deleted in its entirety and replaced with the following: “The Executive’s employment under this Agreement shall be for a term commencing on the Effective Date and expiring on December 31, 2016 (the “ Term
